Citation Nr: 1633312	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  14-12 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable initial rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to January 1971.  He died in May 2016.  No one has requested to substitute for the deceased Veteran.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which in part granted service connection for bilateral hearing loss and assigned an initial noncompensable rating, effective September 22, 2009.


FINDING OF FACT

The Board received verification from the Social Security Administration (SSA) that the Veteran died in May 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. §§ 3.1010, 20.1302 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, in June 2016, the Board received verification from the SSA that the Veteran died in May 2016, which was during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  In reaching this determination, the Board intimates no opinion as to the merits of the appeal or to any derivative claim brought by any survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing this claim to completion.  See 38 U.S.C.A. § 5121A; 38 C.F.R. §§ 3.1010, 20.1302.  A request for substitution must be filed with the Agency of Original Jurisdiction (AOJ) not later than one year after the date of the appellant's death.  38 C.F.R. § 3.1010(g)(5).  If the AOJ grants the request to substitute, the case will assume its original place on the Board's docket.  38 C.F.R. §§ 20.1302(a), 20.900(a)(2) (2015).


ORDER

The appeal is dismissed.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


